IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


                                                                                   r.a    co al
                                                                                          ••••4
NICHOLAS E. BOONE, and all others
similarly situated,                                                                C.... "lc)
                                                   No. 76611-2-1
                     Appellant,                                                    •        p—orn
                                                   DIVISION ONE                            (OM r-1
       V.
                                                                                    • aco
CITY OF SEATTLE,                                   UNPUBLISHED OPINION

                     Respondent.                   FILED: July 9, 2018


       SPEARMAN, J. — Nicholas E. Boone exceeded the speed limit in a school

zone and received a notice of infraction. He paid the ticket without contest and

the municipal court entered a judgment against him. Boone brought a class

action lawsuit in superior court seeking (1) a declaration that the school zone was

improperly signed and (2) restitution of fines paid. The superior court dismissed

Boone's restitution claim, ruling that plaintiffs could only seek a refund of fines

paid in municipal court through a motion in that court to vacate the judgment. It

also dismissed his claim for declaratory relief as moot because the allegedly

improper signs had already been changed and no monetary relief was available.

       We conclude that the trial court did not err. It is well settled that the

municipal court has exclusive original jurisdiction over traffic infraction cases; that
No. 76611-2/2

the exclusive means to vacate a municipal court judgment is through a motion in

that court; and that a claim may properly be dismissed as moot if the court

cannot provide effective relief. Affirmed.

                                           FACTS

        In February 2014, a traffic safety camera recorded Boone driving 27 miles

per hour(mph) in a school zone. A sign at the school zone listed the speed limit

as 20 mph "WHEN LIGHTS ARE FLASHING." Clerk's Papers(CP)at 691.

Boone paid the ticket without contest and the municipal court entered a judgment

of infraction against him.

       In June 2014, the Seattle Times ran an article about a school speed zone

case. In City of Seattle v. Hunt, No. 13-2-25366-6 SEA, a driver contested his

notice of infraction, arguing that signage at the speed zone did not provide

adequate notice and he could not see or read the signs in time to slow down.

Hunt argued in part that the WHEN LIGHTS ARE FLASHING sign did not comply

with the federal Manual on Uniform Traffic Control Devices(MUTCD). The

municipal court rejected this argument but, on appeal, the superior court

reversed, ruling that the sign failed to comply with the MUTCD. The day after the

Seattle Times ran its article on the Hunt case, Boone sent the City a notice of

claim, a prerequisite to this action.

       The City's position was that the signs complied with the MUTCD and Hunt

was wrongly decided.1 Nevertheless, following the publicity around Hunt the City


        1 The City was unable to appeal as a matter of right because the amount in controversy • -
did not meet the statutory minimum. RCW 2.06.030. See also RCW 2.04.010.


                                               2
No. 76611-2/3

changed the signs to read "WHEN FLASHING." CP at 380, 748. The City's traffic

engineer stated that he had the signs replaced because he did not want drivers

who learned about the Hunt decision to believe they could disregard school zone

speed limits. The signs were replaced on August 9, 2014.

       On August 18, Boone filed the complaint in this action in King County

Superior Court. He proposed to represent a class of plaintiffs who received

infractions at school zones with signs reading WHEN LIGHTS ARE FLASHING.

Boone alleged that the City had improperly collected over $10 million dollars

through fines in these school zones. He sought declaratory relief and restitution

of fines paid. Boone filed a motion for class certification. The trial court granted

class certification as to Boone's declaratory claim but reserved ruling on

certification of Boone's restitution claim.

       The parties filed cross motions for summary judgment. Boone relied on

Hunt to argue that the signage was improper and his declaratory claim should be

granted as a matter of law. Boone reserved the issue of remedy or relief,

asserting that equitable relief in the form of restitution would flow from a

declaration that the City systematically used improper signs.

       The City argued that its signs complied with all applicable laws and

Boone's entire complaint should be dismissed on this ground. Alternatively, the

City asked the court to dismiss Boone's restitution claim. The City argued that,

because this claim amounted to an attack on the judgment of the municipal court,

it could only be brought in municipal court. And, the City contended that even if

the wording of the City's sign was technically incorrect, equitable relief in the form


                                              3
No. 76611-2/4

of restitution was not available to Boone because he had not suffered an

injustice. It pointed out that Boone did not dispute speeding in the school zone or

claim that he did not see or could not read the sign.

       In its oral ruling, the superior court first noted that there was no dispute

that it had jurisdiction over Boone's declaratory claim. But because it found

disputed issues of material fact, it denied the parties' motion for summary

judgment on that claim. Id. at 81. As to the restitution claim, the court ruled that

the issue was not properly before it and found no basis to aggregate the

proposed plaintiffs' claims on this issue. The court's order states that Boone's

refund claim is barred as res judicata in superior court and "[p]laintiffs' refund

claims must be brought in municipal court. .. ." CP at 779.

       Boone moved for a jury trial on his declaratory claim and a trial date was

set. Before trial, however, the City moved to dismiss the claim as moot. The City

argued that the language on the signs had been changed before Boone filed his

complaint and any dispute over whether the former signs complied with the law

was purely academic. And, the City asserted, because the exclusive means for

plaintiffs to obtain a refund was through a motion in municipal court, no monetary

relief would flow from a declaratory judgment. The court granted the City's motion

and dismissed Boone's declaratory claim.

                                    DISCUSSION

       Boone appeals the dismissal of his claims. We review the trial court's

ruling on a motion to dismiss or a motion for summary judgment de novo,

engaging in the same inquiry as the trial court. Becker v. Community Health


                                          4
No. 76611-2/5

Systems, Inc., 184 Wash. 2d 252, 359 P.3d 746(2015); Hadley v. Maxwell, 144
Wash. 2d 306, 310, 27 P.3d 600(2001). Boone first contends it was error to dismiss

his restitution claim, which he also describes as a claim for disgorgement or a

refund. The superior court dismissed this claim for lack of jurisdiction.2

        Traffic infractions are within the exclusive jurisdiction of the municipal

court. RCW 3.50.020. Infraction proceedings are governed by the Infraction

Rules for Courts of Limited Jurisdiction (IRLJ). IRLJ 1.1(a). The issuance of a

notice of infraction initiates an infraction case. IRLJ 2.2(a). A person who

receives a notice of infraction may pay the penalty without contest, request a

hearing to contest that the infraction occurred, or request a hearing to explain

mitigating circumstances. IRLJ 1.1(b). When the person pays the fine without

contest, the court enters "a judgment that the defendant has committed the

infraction." IRLJ 2.4(b)(1). A judgment of infraction is a final decision. IRLJ 1.2(e).

To obtain relief from judgment, a party must bring a motion under CRLJ 60(b).

IRLJ 6.7(a). Under that rule, the court may grant relief from judgment in a number

of circumstances, including where the judgment is void. CRLJ 60(b).

        We considered the rules for courts of limited jurisdiction in in Doe v. Fife

Mun. Court, 74 Wash. App. 444, 874 P.2d 182(1994). In Doe, courts of limited

jurisdiction in Pierce County imposed court costs as a condition of deferred

prosecution on alcohol related criminal offenses. Doe, 74 Wash. App. at 446. The

Does paid the costs but separately filed suit in superior court seeking an


        2 The superior court ruled that plaintiffs must bring refund claims through a motion to
vacate in municipal court and the claim was res judicata in superior court.


                                                 5
No. 76611-2/6

injunction and refund. Id. at 447. The trial court denied the claim for injunctive

relief on the grounds that an appellate court had already put the limited courts on

notice that they did not have authority to assess court costs. Id. at 448. As to the

refund claim, the court ruled that the Does were barred from recovery because

they did not appeal the orders in the limited courts or move for relief from

judgment under the appropriate rule. Id. at 448.

        On appeal, the Does argued that their municipal court orders were void and

therefore subject to collateral attack in the superior court. Id. at 449. We agreed

that those portions of the orders that imposed costs were void. Id. at 451. We

held, however, that a motion in the limited court under the applicable rule provided

the "sole mechanism for a party to move to vacate a void judgment... ."3 Id. at

453. Because the plaintiffs' exclusive remedy was in the courts of limited

jurisdiction, their superior court action was barred. Id. at 455.

        The same is true in this case. If, as Boone asserts, the City lacked

authority to issue citations at improperly signed school zones, the municipal court

judgment is void. The exclusive means to vacate a void judgment is through a

motion under CRLJ 60(b). The trial court did not err in ruling that Boone and

similarly situated plaintiffs had to bring refund claims in municipal court.

        Boone raises several theories to argue against this result. He first argues

that his claim for monetary relief is based on his claim for a declaratory judgment

and is thus within the jurisdiction of the superior court. But the cases Boone relies


        3 The Doe court examined the criminal rules for courts of limited jurisdiction (CrRLJ). This
case involves the civil rules for courts of limited jurisdiction (CRLJ). The rules concerning vacating
a judgment are identical in all relevant respects. See CrRLJ 7.8, CRLJ 60.


                                                 6
No. 76611-2/7

on are inapposite. Because there was no prior judgment at issue in Nelson v.

Appleway Chevrolet, Inc., 160 Wash. 2d 173, 157 P.3d 847(2007) or Orwick v. City

of Seattle, 103 Wn.2d 249,692 P.2d 793(1984)those cases are of no help to

Boone.

       Boone next argues that the trial court erred by relying on Doe. Boone

argues that Doe is limited to the particular circumstances of that case and should

not be applied here to require an entire certified class of plaintiffs to bring actions

in municipal court. He asserts that the trial court misapplied Doe by ordering him

to vacate his judgment in municipal court before it would hear his declaratory

claim. This is unjust, according to Boone, because he cannot vacate his

municipal court judgment until the superior court declares that the City's signs

were improper. Boone asserts that Doe stands for the proposition that plaintiffs

may obtain a declaratory judgment in superior court and then seek to vacate their

municipal court judgments.

       Boone misconstrues Doe. In Doe, we held that, even where a municipal

court judgment is void, the exclusive means to vacate that judgment is through a

motion in municipal court. Doe, 74 Wash. App. at 455. The Doe court did not

address jurisdiction over declaratory claims or the order of actions in superior

and municipal court.

       Boone also misconstrues the proceedings below. There was no dispute

below that the trial court had jurisdiction over Boone's declaratory claim. The

court did not require Boone to vacate the municipal court judgment before it

would hear his claim for declaratory relief. And, because the trial court expressly


                                           7
No. 76611-2/8

did not certify a class as to Boone's restitution claim, the court did not require an

entire certified class to bring actions in municipal court.

         Finally, Boone argues that the City is collaterally estopped from arguing

that a plaintiff cannot seek a refund in superior court without vacating a fine

imposed in municipal court. Collateral estoppel bars a party from relitigating an

issue where the party was involved in previous litigation addressing identical

issues, the litigation resulted in a final judgment on the merits, and applying

collateral estoppel will not work an injustice. Hadley, 144 Wash. 2d at 311. Boone

relies on Todd v. City of Auburn, C09-1232JCC, 2010 WL 774135(W.D. Wash.

2010).

         In Todd, a class of plaintiffs brought an action against several

municipalities, including the City of Seattle, and two private camera companies to

invalidate citations issued by automated traffic cameras. Todd, 2010 WL 774135

at *1. The plaintiffs raised a number of theories, including federal constitutional

issues, to argue that the fines were excessive and the contracts with the private

companies were unlawful. Id. at *1-*2. The federal district court rejected the

cities' argument that jurisdiction was proper only in Seattle Municipal Court based

on RCW 35.20.010(1). Instead, it found jurisdiction because the plaintiffs' claims

concerned alleged system wide violations of statutory requirements and because

the municipal court did not have authority to hear the plaintiffs' federal

constitutional claims. Id. at *2.

         Boone asserts that, because the Todd court found jurisdiction over the

claims in that case, the City is estopped from arguing lack of jurisdiction in this


                                           8
No. 76611-2/9

case. The argument is without merit. Although Boone also asserts an issue

regarding automated traffic cameras, the similarity with Todd ends there. Boone's

claims do not rise to the level of "system-wide violations of statutory requirements

in the enforcement of municipal ordinances." Id. Nor does he assert any federal

constitutional claims. Because the claims are not identical, Todd did not estop

the City from arguing in this case that Boone's refund claim is within the

jurisdiction of the municipal court.

       The superior court properly dismissed Boone's claim for a refund of the

fine paid as part of his municipal court judgment. Such a claim may only be

brought through a motion to vacate in municipal court. Because of our resolution

of this issue, we do not reach the parties' arguments concerning res judicata as

an alternative grounds to dismiss the claim.

       Boone next challenges the denial of his motion for summary judgment on

his declaratory claim. The denial of a motion for summary judgment, however, is

not generally appealable. Sea-Pac Co., Inc., v. United Food and Commercial

Workers Local Union 44, 103 Wash. 2d 800, 801-02, 699 P.2d 217(1985). Boone

makes no argument for discretionary review. We decline to consider the issue.

       Next, Boone challenges the dismissal of his declaratory claim. Claims for

declaratory relief must meet "the traditional limiting doctrines of standing,

mootness, and ripeness, as well as the federal case-or-controversy requirement."

To-Ro Trade Shows v. Collins, 144 Wash. 2d 403, 411,27 P.3d 1149(2001). A

declaratory judgment is only proper where "the court will be rendering a final

judgment on an actual dispute between opposing parties with a genuine stake in


                                          9
No. 76611-2/10

the resolution." Id. (citing Diversified Indus. Dev. Corp. v. Ripley, 82 Wn.2d811,

81, 514 P.2d 137 (1973)). A case is moot if a court cannot provide effective relief.

Orwick, 103 Wash. 2d at 253.

        In this case, the City moved to dismiss Boone's declaratory claim as moot,

arguing that the allegedly improper signs had been changed and a declaration

that the former signs were improper would not provide any meaningful relief. The

trial court granted the motion. Boone contends this was error. He asserts that the

superior court has jurisdiction over a declaratory claim even when no relief is

available.4

        Boone relies on New Cinpular Wireless PCS, LLC v. City of Clyde Hill, 185
Wash. 2d 594, 374 P.3d 151 (2016). The issue in that case was whether a

declaratory action was proper to challenge a city's action or whether relief was

only available through a writ of review. Id. at 598. The New Cingular court held

that, in the circumstances of that case, either avenue of relief was available. Id.

at 607. In concluding that there was no statutory or constitutional bar to seeking a

declaratory judgment, the court quoted RCW 7.24.010, which states in part that

"[c]ourts of record within their respective jurisdictions shall have power to declare

rights, status and other legal relations whether or not further relief is or could be

claimed." Id. at 606-07(quoting RCW 7.24.010).




        4 Boone also argues that the City's motion was barred by judicial estoppel and a King
County local rule. Because Boone did not raise these arguments below, they are waived on
appeal. RAP 2.5(a).


                                               10
No. 76611-2/11

        Boone relies on this quote to argue that the inability to provide relief does

not render a declaratory action moot.5 He is mistaken. Mootness was not at issue

in New Cinqular. The court may only hear a declaratory claim when the

traditional limiting doctrines, including mootness, are satisfied. To-Ro Trade

Shows, 144 Wash. 2d at 411.

        Boone next asserts that his declaratory claim is not moot because

equitable relief in the form of disgorgement will flow from a declaratory judgment.

He argues that the City's voluntary change to its signs does not remedy its prior

conduct in issuing infractions at improperly signed school zones. Id. at 56.

        Boone relies on Nelson, in which the Supreme Court held that restitution

was available where a company charged customers a tax in violation of statute.

Nelson, 160 Wash. 2d at 188. Nelson, however, does not involve a judgment.

Boone seeks disgorgement of the penalty paid as part of his municipal court

judgment. This claim may only be brought in municipal court. Boone fails to show

any separate ground for relief in equity.

        Finally, Boone argues that a declaratory judgment is necessary because

the City's voluntary change to its signs is not sufficient to ensure that the City

complies with the MUTCD in all respects. But Boone asserts that the purpose of

his declaratory claim was to recoup fines, not to order the City to change its


        5 Boone also relies on New Cinqular to assert that Doe was wrongly decided. He argues
that, under New Cingular, a party may challenge a city's action through a declaratory claim in
superior court rather than through a motion in municipal court. The argument is without merit.
New Cingular does not concern a judgment entered in municipal court. And the plaintiff in New
Cinqular contested the city's notice of violation and exhausted administrative remedies before
seeking judicial review. New Cingular, 185 Wash. 2d at 598-99.




                                              11
No. 76611-2/12

signs. Because no monetary relief is available, the claim is moot. Any further

allegations concerning the City's compliance with the MUTCD are not part of an

actual controversy between parties with a genuine claim for relief. See To-Ro

Trade Shows, 144 Wash. 2d at 411.

      Affirmed.




WE CONCUR:




                                        12